Case 2:19-cr-20472-GAD-APP ECF No. 20 filed 06/08/20          PageID.104     Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case No. 19-20472
vs.                                                          Hon. Gershwin A. Drain

Christian Newby,

                      Defendant.
_                                                 /

                  STIPULATION TO ADJOURN SENTENCING

         It is hereby stipulated by and between the above Parties, through their

respective counsel, as follows:

      1. Sentencing in this case is currently scheduled for June 16, 2020.

      2. The unprecedented and exigent circumstances created by COVID-19 and

         related coronavirus health conditions have created a health emergency

         throughout the United States and numerous foreign countries that has resulted

         in widespread societal disruption.

      3. On March 10, 2020, Governor Gretchen Whitmer announced a state of

         emergency. President Donald Trump declared a national state of emergency

         on March 13, 2020.


                                              1
Case 2:19-cr-20472-GAD-APP ECF No. 20 filed 06/08/20         PageID.105    Page 2 of 4




   4. On March 23, 2020, Governor Whitmer issued a stay at home order for all

      non-essential activity and businesses.

   5. In order to slow the spread of the outbreak and lessen the load placed on our

      healthcare systems, various restrictions have been imposed on travel, access

      to public facilities, and government functions. As part of these efforts, on

      March 13, 2020, this court postponed indefinitely most in-court proceedings,

      including trials, before district judges and magistrate judges in the Eastern

      District of Michigan in all criminal (and civil) cases and matters, and it

      postponed indefinitely all grand jury proceedings in the Eastern District of

      Michigan. (See Administrative Order 20-AO-021).

   6. This Order further reflected the reality that the court staff, the Court Security

      Officers, and the Marshals Service could not operate or provide access to in-

      court proceedings without jeopardizing their health and safety.

   7. Continuing the sentencing permits defense counsel to safely confer with her

      client prior to the sentencing hearing, while also providing Mr. Newby an

      opportunity to physically appear in court.

   8. Counsel for Mr. Newby represented to both the Court and the government that

      she had spoken with her client, and that he has no objection to continuing the

      sentencing hearing. Rather, his preference is to conduct the hearing in person

                                          2
Case 2:19-cr-20472-GAD-APP ECF No. 20 filed 06/08/20     PageID.106    Page 3 of 4




      at a future date.

   Accordingly, counsel for Newby and the government are requesting that the

sentencing scheduled for June 16, 2020, be adjourned until August 5, 2020, at 2:30

p.m., the date proposed by the Court.

      Respectfully Submitted,

/s/ Robert J. White___________              Penny R. Beardslee (w/ consent)
Assistant United States Attorney            Penny R. Beardslee
United States Attorney's Office             Attorney for Christian Newby
211 W. Fort Street, Suite 2001              Federal Community Defender
Detroit, MI 48226
313-226-9100
Robert.white@usdoj.gov

DATED: June 4, 2020




                                        3
Case 2:19-cr-20472-GAD-APP ECF No. 20 filed 06/08/20      PageID.107   Page 4 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                         Case No. 19-20472
vs.                                                      Hon. Gershwin A. Drain

Christian Newby,

                   Defendant.
_                                             /

                   ORDER ADJOURNING SENTENCING

      Pursuant to the attached stipulation:

      IT IS HEREBY ORDERED that Defendant Newby’s sentencing is

adjourned to August 5, 2020, at 2:30 p.m.



Dated: June 8, 2020                           s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Judge




                                         4
